t c summary opinion united_states tax_court frederick w haas and donna s haas petitioners v commissioner of internal revenue respondent docket no 7524-04s filed date frederick w haas and donna s haas pro_se pamela l mable for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioners’ federal_income_tax after concessions the issue is whether petitioners are liable for a 10-percent additional tax under sec_72 of dollar_figure at the time the petition was filed petitioners resided in alpharetta georgia background petitioner frederick w haas was a chemical engineer and was employed by various chemical companies in he was employed by british petroleum bp and was employed by bp for a number of years in he was employed by ohm remediation ohm a leader in the cleaning up of high hazard chemical spills ohm was bought by it corporation it in during his years as a chemical engineer petitioner was exposed to various chemicals and became sensitive to various chemicals in date petitioner’s doctor wrote that petitioner should avoid direct exposure to known liver toxins he may however participate in site surveys where the level of protection recommended is level c or level d on date petitioner was told that his physical examination results were in the normal limits range but he was restricted from petitioners concede that they omitted from gross_income dollar_figure state_income_tax refund dollar_figure interest_income from state farm life_insurance co and dollar_figure interest_income from the u s treasury dept respondent concedes the sec_6662 penalty exposure to known liver toxins in it went bankrupt and petitioner's employment was terminated after it went into bankruptcy petitioner could not find employment similar to that which he had he attended north georgia college and state university became qualified as a high school teacher and became a teacher in date during petitioner withdrew dollar_figure from a sec_401 retirement_plan the distribution at that time he had not reached age petitioners reported the distribution on their joint federal_income_tax return but did not report any additional tax under sec_72 respondent determined that the 10-percent additional tax was due sec_72 provides discussion sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- iii attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinate duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the regulations provide inter alia that to be considered disabled a person is unable to engage in any substantial_gainful_activity substantial_gainful_activity means the activity or a comparable activity in which the individual customarily engaged prior to the disability sec_1_72-17 income_tax regs petitioners agree that there was a distribution during the taxable_year and that the distribution was taxable the question solely concerns whether the sec_72 additional tax applies petitioners maintain that petitioner was disabled within the meaning of sec_72 during the year of the distribution this is somewhat peculiar since petitioner during the entire year was paid a dollar_figure salary for his employment with it furthermore the reports from his doctors provide that while he should avoid direct exposure to known liver toxins he could participate in site surveys with recommended protection and his physical examination results were within normal limits petitioner points to communications with it personnel in march and april of where it was determined that he should not go on certain projects but also during he was still going out on projects in when it went into bankruptcy and petitioner became unemployed we cannot say his unemployment was due to a disability within the meaning of sec_72 certainly none of his doctors stated that he was disabled it may well be that he had medical problems but we are not convinced that these problems could be expected to result in death or to be of a long-continued duration to keep him from engaging in his customary or any comparable substantial_gainful_activity petitioners may have been subject_to financial hardship during there is however no exception under sec_72 for financial hardship this principle has been applied consistently in cases dealing with premature individual_retirement_account distributions see 111_tc_250 gallagher v commissioner tcmemo_2001_34 deal v commissioner tcmemo_1999_352 pulliam v commissioner tcmemo_1996_354 as the legislative_history of sec_408 the predecessor to sec_72 explains the purpose of the 10-percent additional tax was to discourage early distributions from retirement plans because premature distributions frustrate the intention of saving for retirement s rept pincite c b supp petitioners are therefore subject_to the 10-percent additional tax under sec_72 on the distribution reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent with respect to the deficiency and decision will be entered for petitioner with respect to the sec_6662 penalty
